Citation Nr: 0007664	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Determination of the appropriate evaluation for right 
shoulder degenerative joint disease, impingement syndrome, 
currently evaluated as 20 percent disabling.

2.  Determination of the appropriate evaluation for left 
shoulder degenerative joint disease, impingement syndrome, 
currently evaluated as 20 percent disabling.

3.  Determination of the appropriate evaluation for 
degenerative joint disease, cervical spine, currently 
evaluated as 20 percent disabling.

4.  Determination of the appropriate evaluation for 
degenerative joint disease, lumbar spine, currently evaluated 
as 10 percent disabling.

5.  Determination of the appropriate evaluation for 
postoperative meniscal tear, left knee with degenerative 
joint disease, currently evaluated as 10 percent disabling.

6.  Determination of the appropriate evaluation for fracture, 
left great toe, currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to June 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for (1) right shoulder degenerative joint 
disease, impingement syndrome, and assigned a 10 percent 
disability evaluation; (2) left shoulder degenerative joint 
disease, impingement syndrome, and assigned a 10 percent 
disability evaluation; (3) degenerative joint disease, 
cervical spine, and assigned a noncompensable disability 
evaluation; (4) degenerative joint disease, lumbar spine, and 
assigned a noncompensable disability evaluation; (5) 
postoperative meniscal tear, left knee with degenerative 
joint disease, and assigned a 10 percent disability 
evaluation; (6) fracture, left great toe, and assigned a 
noncompensable disability evaluation.  The RO denied service 
connection for residuals of head injury.

In an October 1997 rating decision, the hearing officer 
granted increased evaluations for right shoulder degenerative 
joint disease, impingement syndrome; lumbar spine; 
degenerative joint disease, cervical spine; degenerative 
joint disease, lumbar spine; and fracture, left great toe.  
The appellant has not stated whether he is satisfied with the 
granting of the higher evaluations; however, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such [] claims remain[] in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in the rating decision on appeal, the RO 
denied service connection for headaches, bilateral hearing 
loss, tinnitus, dizziness and vertigo, left leg numbness, and 
left ankle disorder.  At the appellant's December 1996 RO 
hearing, he withdrew the claims for service connection for 
headaches, bilateral hearing loss, dizziness and vertigo, and 
left leg numbness.  Thus, those claims are no longer on 
appeal and will not be discussed in the rating decision.

As to the claims for service connection for tinnitus and left 
ankle disorder, in an October 1997 rating decision, the RO 
granted service connection for left residual sprains, left 
ankle, and granted service connection for tinnitus and 
assigned 10 percent and noncompensable disability evaluations 
respectively.  The appellant has not filed a notice of 
disagreement as to the assignments of the 10 percent and 
noncompensable disability evaluations, and thus these claims 
are no longer on appeal and will not be discussed in the 
decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement following denial of 
a particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Right shoulder degenerative joint disease, impingement 
syndrome, is manifested by no more than moderate functional 
impairment of a minor arm.

2.  Left shoulder degenerative joint disease, impingement 
syndrome, is manifested by no more than mild functional 
impairment of a major arm.

3.  Degenerative joint disease, cervical spine, is manifested 
by no more than moderate functional impairment.

4.  Degenerative joint disease, lumbar spine, is manifested 
by no more than slight functional impairment.

5.  Postoperative meniscal tear, left knee, with degenerative 
joint disease is manifested by no more than mild functional 
impairment.

6.  Fracture, left great toe, is manifested by degenerative 
joint disease with limited toe motion.

7.  Competent evidence of current residuals of head injury is 
not of record.


CONCLUSIONS OF LAW

1.  Right shoulder degenerative joint disease, impingement 
syndrome, is no more than 20 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Part 4, Diagnostic Code 5201 (1999).

2.  Left shoulder degenerative joint disease, impingement 
syndrome, is no more than 20 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Part 4, Diagnostic Code 5201 (1999).

3.  Degenerative joint disease, cervical spine, is no more 
than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5293 (1999).

4.  Degenerative joint disease, lumbar spine, is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5292 (1999).

5.  Postoperative meniscal tear, left knee, with degenerative 
joint disease is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5010-5259 (1999).

6.  Fracture, left great toe, is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.59; Part 4, Diagnostic Code 5299-5171 (1999).

7.  The claim for service connection for residuals of head 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
evaluations in excess of those initially assigned are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation, and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issues as "determination of the appropriate evaluation" 
since service connection has been granted in the rating 
decision on appeal, and the appellant seeks higher 
evaluations than the ones assigned by the RO.  The appellant 
is not prejudiced by this naming of the issues.  The Board 
has not dismissed the issues, and the law and regulations 
governing the evaluation of the disabilities are the same 
regardless of how the issues have been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disabilities have not significantly 
changed and uniform evaluations are appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in October 1995.  
The appellant reported that he sustained a head injury in 
service.  He stated that he had a concussion.  The appellant 
reported that his neck would bother him when he got tired.  
He stated that his left shoulder hurt at times and that he 
noticed pain in both shoulders when doing push-ups.  He 
stated that his left knee hurt and would lock up at times 
when he climbed stairs.  The appellant reported that he had 
low back pain, which was aggravated by physical exercise and 
sitting, standing, or bending over.  He reported that 
something dropped on his left great toe in 1981 and that he 
believed it was fractured.  He stated that it still ached at 
times.

The VA examiner stated that the appellant entered the room in 
no distress, dressed and undressed with ease, and climbed on 
and off the examining table easily.  Examination of the 
cervical spine revealed no obvious deformity.  Range of 
motion was 45 degrees flexion, 55 degrees extension, 70 
rotation to the right and to the left, and 60 degrees lateral 
bending to the right and to the left.  The VA examiner stated 
that there was no tenderness over the neck.

Examination of the lumbar spine revealed no deformity or 
spasm.  Range of motion was 90 degrees flexion, 20 degrees 
extension, 20 degrees rotation to the right and to the left, 
and 55 degrees lateral bending to the right and to the left.  
The VA examiner stated that while recumbent, the appellant 
could raise his legs without difficulty and noted that 
flexing the knees and arching the back caused some discomfort 
in the low back.  Fabere Patrick sign was negative.  The 
appellant was able to hold each leg at 40 degrees for five 
seconds.  The VA examiner stated that while prone, the 
appellant claimed slight tenderness on palpation over the 
lumbar spine, but flexing the knees and raising the legs 
caused no discomfort.  The appellant was able to walk on 
heels and toes, squat and rise normally, and stand on each 
foot and hop 10 times on the right foot, but did not attempt 
to do it on the left foot.

Examination of the left knee revealed no deformity, swelling, 
or spasm.  There was no redness or tenderness.  The right 
knee measured 15 3/4 inches and the left knee measured 15 1/2 
inches.  Range of motion in the left knee was 0 degrees to 
135 degrees.  Twisting the left leg at the knee caused some 
discomfort.  The VA examiner stated that the appellant's 
musculature in the lower extremities was normal.  

Examination of the shoulders revealed that extension, 
flexion, abduction, and adduction were all normal.  The VA 
examiner stated that the appellant claimed that there was 
some pain in the left shoulder on external rotation.  The VA 
examiner stated that the appellant had difficulty putting his 
left hand behind his back as well as behind his neck.  The 
appellant had normal musculature in both the upper 
extremities.  Bilaterally, range of motion was 150 degrees 
flexion, 40 degrees backward elevation, 150 degrees 
abduction, 30 degrees adduction, 60 degrees external 
rotation, and 40 degrees internal rotation.

Examination of the left foot revealed no obvious deformity.  
The VA examiner stated that the left great toe showed slight 
enlargement compared to the right great toe.  However, the VA 
examiner noted that the left great toe was nontender and no 
evidence of acute inflammation.  

The VA examiner noted that neurological examination was 
normal.  X-rays revealed mild degenerative joint disease of 
the lumbosacral spine, minimal degenerative joint disease of 
the cervical spine, mild degenerative joint disease of the 
left acromioclavicular joint, moderate degenerative joint 
disease of the right acromioclavicular joint, minimal 
degenerative joint disease of the left knee, and mild 
degenerative joint disease at the interphalangeal joint of 
the left great toe.  The relevant diagnoses were degenerative 
joint disease, mild, lumbosacral spine; degenerative joint 
disease, minimal, cervical spine; degenerative joint disease, 
mild, left acromioclavicular joint; degenerative joint 
disease, moderate, right acromioclavicular joint; 
degenerative joint disease, minimal, left knee; and 
degenerative joint disease, mild, left great toe.

In a September 1996 VA outpatient treatment report, the 
appellant stated that he had right shoulder and neck 
stiffness and pain.  The VA examiner stated that there was no 
cervical spine tenderness.  The right shoulder had full range 
of motion with no pain on abduction, adduction, flexion, or 
extension.  There was tenderness on the trapezius on the 
right.  The assessment was muscle strain.  

The appellant had an RO hearing in December 1996.  He stated 
that as to the lumbar spine, he had problems bending and 
sitting for long periods of time.  He described chronic pain, 
with some days better than others.  He stated that he got 
pains which ran down to his hip at times.  The appellant 
stated that he would get spasms in his low back.  He stated 
that he was able to bend forward and touch his knees and that 
on certain days he could touch his toes.  He stated that he 
had slight discomfort with extension.  The appellant stated 
that, overall, he could move in every direction, but that he 
had pain at the extreme ranges of motion.

The appellant testified that he sustained a head injury and 
neck while playing football.  He stated that he had pain in 
his neck most of the time.  He stated that he had difficulty 
with flexion of his cervical spine-that he could not touch 
his chin to his chest.  When asked if he had any other damage 
from the head injury, he stated he thought he had long-term 
memory loss.  As to his left great toe, he stated that it was 
swollen on a regular basis and that it did not bend normally.  
As to his left knee, the appellant stated that he tore his 
meniscus in service and that it was "scoped."  He stated 
that his left knee would give out on him at times and lock up 
on him as well.  He described having pain.

The appellant stated that his right shoulder would lock up on 
him and was painful.  He stated that it caused him difficulty 
with sleeping.  He stated that he could not lift any heavy 
weights with that arm.  The appellant stated that he felt the 
right arm was worse than the left arm.  As to his left 
shoulder, he stated that he could not lift things as well and 
that he had constant pain in it.  The appellant denied ever 
having a dislocated shoulder.  The appellant stated that he 
could raise both of his arms above his shoulders.

The appellant underwent a VA examination in January 1997.  
The appellant stated that he was bothered more by the right 
shoulder than by the left.  He stated that at times, the pain 
would keep him awake at night.  He stated that his symptoms 
would occur with overhead activities.  The appellant reported 
pain in his left knee.  He stated that he had occasional 
catching and locking within the left knee, but no swelling.  
The appellant stated that as to his left great toe, he had no 
residual complaints.

The VA examiner stated that examination of the bilateral 
shoulder revealed mild tenderness on the anterior portion of 
the rotator cuff, particularly on the right side.  Range of 
motion showed active elevation of 180 degrees and internal 
rotation of 45 degrees.  Abduction and external rotation 
strength were 5/5 bilaterally.  The VA examiner stated that 
the appellant had positive impingement sign on the left.  
Examination of the left knee revealed no swelling or 
effusion.  There was no tenderness over the mediolateral 
patellar facet.  Range of motion was (-)5 degrees to 
140 degrees.  The medial collateral ligament and lateral 
cruciate ligament were stable to valgus and varus stress test 
at both 0 degrees and 30 degrees of flexion.  Lachman's and 
anterior drawer test were negative, as well as posterior 
drawer testing.  The joint lines were nontender and 
McMurray's was negative.  Examination of the left great toe 
demonstrated a scar over the interphalangeal joint region.  
Range of motion was limited and included 10 to 40 degrees of 
flexion.  The VA examiner noted that the appellant ambulated 
without a limp.

X-rays were taken of the various joints at that time.  The VA 
examiner stated that the history of the bilateral shoulder 
injuries were likely rotator cuff tendinitis and that the 
appellant had evidence of significant subacromial osteophytes 
and acromial clavicular osteophytes, which were likely 
responsible for his subacromial impingement and rotator cuff 
tendinitis.  The VA examiner stated that the appellant was 
mildly symptomatic on the right side.  He stated that there 
was evidence of irregularity of the glenoid on the right 
shoulder, but that it was likely congenital in nature and did 
not appear to be causing the appellant difficulties with 
range of motion of the shoulder.  He concluded that the 
appellant was mildly symptomatic as to the left shoulder and 
moderately symptomatic as to the right shoulder.

As to the appellant's left knee, the VA examiner stated that 
the appellant had evidence of mild joint space narrowing on 
the medial aspect, but no clinical evidence of any residual 
meniscal tear or other significant pathology.  As to the left 
great toe, the VA examiner stated that there was radiologic 
evidence of a malunion of this fragment with lateral 
deviation of the great toe of 25 degrees.  He added that the 
appellant had limited range of motion and evidence of 
osteophyte formation.

The appellant underwent a VA examination in January 1997.  
The appellant reported that his low back pain radiated into 
his left buttock area.  He stated that the pain occurred on a 
daily basis and was exacerbated by standing.  Additionally, 
the appellant reported neck pain, which he stated radiated to 
both of his arms.  Upon examination, the VA examiner stated 
that motor strength examination revealed 5/5 strength in the 
deltoids, biceps, triceps, brachioradialis, wrist flexors, 
wrist extensors, and grip and spreaders in the upper 
extremities, as well as all groups in the lower extremities.  
Reflex examination revealed 2+ in the left biceps and 1+ in 
the right biceps, 1+ in the right brachioradialis and 2+ in 
the left, and 2+ in the triceps bilaterally.  Sensory 
examination revealed diminished sensation to pinprick in the 
right C6 distribution, as compared to the left.  Neck 
examination revealed good range of motion with 60 degrees of 
flexion, 30 degrees extension, 50 degrees lateral bending 
bilaterally, and 60 degrees of rotation.  The VA examiner 
stated that low back examination revealed full range of 
motion.  An MRI of the cervical spine revealed thecal sack 
compression secondary to cervical spondylosis.  The VA 
examiner stated that the appellant had neck pain of 
musculoskeletal etiology with right cervical brachial pain 
and a right C6 radiculopathy on examination.  He stated that 
the appellant had low back pain of musculoskeletal etiology 
without radiculopathic features.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The Board notes that the appellant's major arm is 
his left arm.

A.  Shoulders

The Rating Schedule provides that limitation of motion of the 
arm to no higher than shoulder level warrants a 20 percent 
evaluation for both the major and the minor arms.  38 C.F.R. 
Part 4, Diagnostic Code 5201 (1999).  When motion is possible 
only to midway between the side and shoulder level, a 
30 percent evaluation is warranted for the major arm, and a 
20 percent evaluation is warranted for the minor arm.  Id.  
Motion to no more than 25 degrees from the side warrants a 40 
percent evaluation for the major arm, and a 30 percent 
evaluation for the minor arm.  Id.

1.  Right shoulder degenerative joint disease, impingement 
syndrome

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for right shoulder degenerative joint 
disease, impingement syndrome.  The appellant's range of 
motion of the right arm, which is his minor arm, has been no 
less than to above the side and shoulder level.  See 
38 C.F.R. Part 4, Diagnostic Code 5201.  In October 1995, the 
VA examiner stated that the extension, flexion, abduction, 
and adduction of the right shoulder was normal.  Abduction 
was 150 degrees.  Additionally, the VA examiner noted that 
the appellant had normal musculature in the right upper 
extremity.  In September 1996, the appellant was noted to 
have full range of motion in the right shoulder with no pain 
on abduction, adduction, flexion, or extension.  There was 
tenderness on the trapezius on the right.  At the appellant's 
December 1996 RO hearing, he stated that he could raise his 
right arm above his shoulder.  In January 1997, there was a 
finding of mild tenderness on the anterior 
portion of the rotator cuff.  Range of motion showed active 
elevation of 180 degrees and internal rotation of 45 degrees.  
Abduction and external rotation were 5/5.  X-rays have 
revealed degenerative joint disease.  Such findings are 
indicative of no more than a 20 percent evaluation.  See id.

An evaluation in excess of 20 percent is not warranted for 
right shoulder degenerative joint disease, impingement 
syndrome.  The Board notes that there is no medical evidence 
in the record that establishes that the appellant's right 
shoulder is ankylosed and thus application of Diagnostic Code 
5200 is not appropriate.  See 38 C.F.R. Part 4, Diagnostic 
Code 5200 (1999).  Additionally, there is no competent 
evidence of an impairment of the right humerus or clavicle or 
scapula to warrant consideration of Diagnostic Codes 5202 and 
5203.  See 38 C.F.R. Part 4, Diagnostic Codes 5202, 5203 
(1999).  The appellant's arm has not been shown to be limited 
to 25 degrees from his side to warrant a 30 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 5201.  The 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for right shoulder 
degenerative joint disease, impingement syndrome.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has been noted to have pain in his right 
shoulder by medical examiners, and the appellant has stated 
that he is in constant pain as to the right shoulder.  He has 
testified that his right shoulder would lock up on him and 
that he would sometimes have trouble sleeping because of the 
pain.  However, he stated also that he could raise his right 
arm above his shoulder.  The VA examiner's finding in the 
January 1997 examination report that the appellant's right 
shoulder was moderately symptomatic is indicative of no more 
than a 20 percent evaluation for a minor arm.  Taking the 
evidence of record into account, the Board does not find that 
the appellant has any more than moderate functional 
impairment.  Considering weakness, excess fatigability, 
incoordination, and less movement, the Board finds that an 
evaluation in excess of 20 percent is not warranted.  See 
38 C.F.R. §§ 4.40, 4.45 (1999).  

The appellant is competent to report his symptoms of constant 
pain in the right shoulder.  To the extent that he has 
described that his service-connected right shoulder 
degenerative joint disease, impingement syndrome was worse 
than the initial 10 percent disability evaluation assigned, 
he was correct, and the hearing officer granted a 20 percent 
evaluation.  However, even accepting the appellant's 
statements as true, the medical findings to not support an 
evaluation in excess of 20 percent.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim for an evaluation in excess of 20 percent and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

2.  Left shoulder degenerative joint disease, impingement 
syndrome

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  The appellant's abduction of the left 
arm, which is his major arm, has been no less than shoulder 
level, which is 90 degrees.  See 38 C.F.R. Part 4, Diagnostic 
Code 5201.  In October 1995, the VA examiner stated that the 
extension, flexion, abduction, and adduction of the left 
shoulder was normal.  Abduction was 150 degrees.  
Additionally, the VA examiner noted that the appellant had 
normal musculature in the left upper extremity.  In January 
1997, there was a finding of mild tenderness on the anterior 
portion of the rotator cuff.  Range of motion showed active 
elevation of 180 degrees and internal rotation of 45 degrees.  
Abduction and external rotation were 5/5.  The VA examiner 
noted that the appellant had a positive impingement sing on 
the left.  X-rays have revealed degenerative joint disease.  
Such findings are indicative of no more than a 20 percent 
evaluation.  See id.

An evaluation in excess of 20 percent is not warranted for 
left shoulder degenerative joint disease, impingement 
syndrome.  The Board notes that there is no medical evidence 
in the record that establishes that the appellant's left 
shoulder is ankylosed and thus application of Diagnostic Code 
5200 is not appropriate.  See 38 C.F.R. Part 4, Diagnostic 
Code 5200 (1999).  Additionally, there is no competent 
evidence of an impairment of the left humerus or clavicle or 
scapula to warrant consideration of Diagnostic Codes 5202 and 
5203.  See 38 C.F.R. Part 4, Diagnostic Codes 5202, 5203 
(1999).  The appellant's arm has not been shown to be limited 
to midway between the side and the shoulder level to warrant 
a 30 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic 
Code 5201.  The Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
left shoulder degenerative joint disease, impingement 
syndrome.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The appellant 
has been noted to have pain in his left shoulder by medical 
examiners, and the appellant has stated that he is in 
constant pain.  He has testified that he could not lift 
things well with his left arm because of the pain from the 
left shoulder.  However, the appellant testified at his RO 
hearing that he was able to lift his left arm above his 
shoulder.  The VA examiner's finding in the January 1997 
examination report that the appellant's left shoulder was 
mildly symptomatic is indicative of no more than a 20 percent 
evaluation for a major arm.  Taking the evidence of record 
into account, the Board does not find that the appellant has 
any more than mild functional impairment.  Considering 
weakness, excess fatigability, incoordination, and less 
movement, the Board finds that an evaluation in excess of 
20 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45.  

The appellant is competent to report his symptoms of constant 
pain in the left shoulder.  To the extent that he has 
described that his service-connected left shoulder 
degenerative joint disease, impingement syndrome, was worse 
than the initial 10 percent disability evaluation assigned, 
he was correct, and the hearing officer granted a 20 percent 
evaluation.  However, even accepting the appellant's 
statements as true, the medical findings to not support an 
evaluation in excess of 20 percent.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim for an evaluation in excess of 20 percent and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

B.  Degenerative joint disease, cervical spine

Under Diagnostic Code 5290, slight limitation of motion 
warrants a 10 percent evaluation, moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 30 percent evaluation. 
38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  Under 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1999). Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for degenerative joint disease, cervical 
spine.  In October 1995, the appellant had 45 degrees of 
flexion, 55 degrees of extension, 70 degrees of rotation, and 
60 degrees of lateral bending.  The VA examiner noted that 
there was no tenderness over the neck.  In January 1997, he 
had 60 degrees of flexion, 30 degrees of extension, 
60 degrees of rotation and 50 degrees of lateral bending.  
The VA examiner noted that the appellant had diminished 
sensation to pinprick in the right C6 distribution as 
compared to the left.  An MRI taken of the cervical spine 
revealed thecal sac compression secondary to cervical 
spondylosis.  Based on these findings, the service-connected 
degenerative joint disease, cervical spine, does not warrant 
any more than a 20 percent evaluation under Diagnostic Code 
5290 or 5293.  See 38 C.F.R. Part 4, Diagnostic Codes 5290, 
5293.

An evaluation in excess of 20 percent is not warranted.  The 
appellant's limitation of motion of the cervical spine is not 
severe.  See 38 C.F.R. Part 4, Diagnostic Code 5290.  The 
ranges of motion reported in the VA examination reports and 
the observation were not severe.  In fact, when examined in 
January 1997, the VA examiner made a finding that the 
appellant's range of motion in the cervical spine was 
"good."  Additionally, the clinical findings of diminished 
sensation on the right side of the C6 distribution would not 
be indicative of any more than a 20 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 5293. 

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id. 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The appellant has 
complained of pain, which is contemplated by the 20 percent 
evaluation currently assigned.  See 38 C.F.R. § 4.59 (1999).  
The appellant's main complaints as to his neck is pain.  It 
was noted in the January 1997 examination report that he had 
diminished sensation on the right of the C6 distribution.  
The functional loss described in the medical records is no 
more than moderate.  See 38 C.F.R. §§ 4.40, 4.45.  The 
evidence including the appellant's statements and testimony 
does not establish the presence of more motion than normal, 
excess fatigability, weakness, or incoordination that is not 
contemplated in the 20 percent evaluation.  At best, the 
functional limitation is moderate.  Based on these findings, 
the appellant's degenerative joint disease, cervical spine, 
is no more than moderately disabling and thus is no more than 
20 percent disabling.  

The appellant is competent to report his symptoms.  To the 
extent that he stated that his neck was worse than the 
initial evaluation assigned contemplated, he was correct, and 
the hearing officer granted him a 20 percent evaluation.  To 
the extent that the appellant has implied that he thinks an 
evaluation in excess of 20 percent is warranted, the Board 
finds that the medical evidence does not support his 
assertion.  The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  

C.  Degenerative joint disease, lumbar spine

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 30 percent when 
limitation of motion is severe.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1999).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for degenerative joint disease, lumbar 
spine.  In October 1995, range of motion of the lumbar spine 
revealed 90 degrees of flexion, 20 degrees of extension, 
20 degrees of rotation, and 55 degrees of lateral bending.  
The VA examiner stated that while the appellant was 
recumbent, he could raise his legs without difficulty.  The 
appellant was able to hold each leg at 40 degrees for five 
seconds.  He had slight tenderness over the lumbar spine.  He 
was able to heel-and-toe walk and squat and rise.  X-rays of 
the lumbar spine revealed degenerative joint disease.  At the 
RO hearing, the appellant testified that he could perform all 
ranges of motion of the lumbar spine, but that he had pain at 
the extremes of the range of motion.  In January 1997, the VA 
examiner stated that the appellant had full range of motion.  
Such findings are indicative of no more than slight 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Code 
5292.  

An evaluation in excess of 10 percent is not warranted for 
degenerative joint disease, lumbar spine.  The appellant's 
range of motion has not been shown to be any more than mild.  
See id.  As noted above, the appellant's ranges of motion of 
the lumbar spine at the time of the January 1997 examination 
were reported to be "full."  Additionally, the VA examiner 
made a finding that the degenerative joint disease in the 
lumbar spine was "mild."  Based on the record, the 
appellant's degenerative joint disease, lumbar spine is no 
more than 10 percent disabling.  See id.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
appellant's limitation of motion is not any more than 
slightly disabling.  The VA examiner noted in the October 
1995 examination report that the appellant had tenderness on 
palpation over the lumbar spine, but he was able to hold each 
leg at 40 degrees for five seconds, squat and rise, and heel-
and-toe walk.  The Board finds that such functional 
impairment is indicative of no more than slight functional 
impairment due to pain or any other factor and thus no more 
than a 10 percent evaluation is warranted.  The evidence of 
record establishes that the actual limitation of motion and 
the functional equivalent of limitation of motion are 
identical and are no more than slight.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his degenerative joint disease, 
lumbar spine, was worse than the noncompensable evaluation 
contemplated, he was correct, and the hearing officer granted 
him a 10 percent disability evaluation.  To the extent that 
he has implied that an evaluation in excess of 10 percent is 
warranted, the medical findings do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  Taking the appellant's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b).

D.  Postoperative meniscal tear, left knee with degenerative 
joint disease

When the semilunar cartilage is dislocated with frequent 
episodes of "locking," pain, and effusion in the joint, a 
20 percent evaluation is warranted.  38 C.F.R. Diagnostic 
Code 5258 (1999).  When removal of the semilunar cartilage is 
symptomatic, a 10 percent evaluation is warranted.  38 C.F.R. 
Diagnostic Code 5259 (1999). 

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for postoperative meniscal tear, left 
knee with degenerative joint disease.  In October 1995, the 
VA examiner stated that the appellant had no deformity, 
swelling, or spasm in the left knee.  There was no redness or 
tenderness.  The left knee was one quarter of an inch smaller 
than the right.  Range of motion was 0 degrees to 
135 degrees.  The VA examiner noted that twisting the knee 
caused some discomfort and that musculature in the left lower 
extremity was normal.  In January 1997, there was no swelling 
or effusion in the left knee or tenderness over the 
mediolateral patellar facet.  Range of motion was (-
)5 degrees to 140 degrees.  The VA examiner stated that the 
medial collateral ligament and lateral cruciate ligament were 
stable to varus and valgus testing at both 0 degrees and 
30 degrees of flexion.  The joint lines were nontender, and 
there Lachman's, McMurray's, and anterior drawer test were 
all negative.  The VA examiner stated that the appellant's 
left knee had no clinical evidence of any residual meniscal 
tear or other significant pathology.  The Board finds that 
the clinical findings as to the appellant's left knee 
indicate a knee disability which is no more than 10 percent 
disabling.  See 38 C.F.R. Part 4, Diagnostic Code 5259.

An evaluation in excess of 10 percent is not warranted.  
There has been no finding of instability or subluxation to 
warrant consideration of the service-connected postoperative 
meniscal tear, left knee with degenerative joint disease 
under Diagnostic Code 5257.  Although the appellant does have 
arthritis in the left knee, he would not be able to obtain an 
evaluation in excess of 10 percent under Diagnostic Codes 
5003, 5010.  See 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5010 (1999).  The semilunar cartilage is not dislocated and 
there has been no findings of effusion to warrant an 
evaluation under Diagnostic Code 5258.  See 38 C.F.R. Part 4, 
Diagnostic Code 5258.  Thus, the appellant's postoperative 
meniscal tear, left knee with degenerative joint disease, is 
no more than 10 percent disabling.  See 38 C.F.R. Part 4, 
Diagnostic Code 5259.

Additionally, the Board finds that evaluation in excess of 
10 percent for the left knee is not warranted based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
No medical professional has found swelling in the appellant's 
left knee or found redness or tenderness.  The appellant's 
left knee has been noted to be one quarter of an inch smaller 
than the right knee.  Such clinical finding establishes no 
more than a mild left knee impairment.  The appellant's range 
of motion in the left knee has been excellent.  In October 
1995, the appellant was able to squat and rise.  In order to 
warrant an evaluation in excess of 10 percent for limitation 
of flexion, there must be the actual or functional equivalent 
of limitation of flexion to 30 degrees.  See 38 C.F.R. 
Part 4, Diagnostic Code 5260.  Again, the Board finds that 
the evidence does not establish that the appellant's 
postoperative meniscal tear, left knee with degenerative 
joint disease, is any more than 10 percent disabling.  See 
38 C.F.R. § 4.59.

The appellant is competent to report his symptoms.  To the 
extent that the appellant has stated that the 10 percent 
disability evaluation does contemplate the discomfort in his 
left knee, the Board finds that the medical evidence does not 
support such an assertion.  The medical findings have 
revealed no more than mild functional impairment of the left 
knee.  The Board attaches greater probative weight to the 
clinical findings of a skilled, unbiased professional than to 
the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  An evaluation in excess of 10 
percent is not warranted for postoperative meniscal tear, 
left knee with degenerative joint disease.  To this extent, 
the preponderance of the evidence is against his claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  


E.  Fracture, left great toe

The RO has rated the service-connected fracture, left great 
toe, by analogy to amputation of the great toe.  A 10 percent 
evaluation is warranted for amputation of the great toe 
without metatarsal involvement.  38 C.F.R. Part 4, Diagnostic 
Code 5171 (1999).  A 30 percent evaluation is warranted for 
amputation of the great toe with removal of the metatarsal 
head.  Id.  Other Diagnostic Codes which the Board finds 
applicable are Diagnostic Codes 5280 and 5284.  Unilateral 
hallux valgus with post operative residuals of a resection of 
the metatarsal head, or for severe unilateral hallux valgus 
equivalent to amputation of the great toe, a 10 percent 
evaluation is warranted.  38 C.F.R. Part 4, Diagnostic Code 
5280 (1999).  Under Diagnostic Code 5284, moderate residuals 
of a foot injury warrant a 10 percent evaluation; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (1999).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for fracture, left great toe.  In 
October 1995, the VA examiner noted that the left toe was 
slightly enlarged compared to the right toe.  However, the VA 
examiner noted that the left toe was nontender and that there 
was no evidence of acute inflammation.  X-rays showed mild 
degenerative joint disease.  On January 1997 examination, 
despite limited left great toe motion, the appellant 
ambulated without a limp.  Additionally, at that time, the 
appellant reported that he had no residual complaints as to 
his left great toe.  The Board finds that such clinical 
findings are indicative of no more than a 10 percent 
disability evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5171.

An evaluation in excess of 10 percent is not warranted, as 
the evidence has not shown that the appellant's service-
connected fracture, left great toe, does not approximate 
amputation of the great toe with removal of metatarsal head 
to warrant a 30 percent evaluation.  See 38 C.F.R. Part 4, 
Diagnostic Code 5171 (1999).  The appellant is at the maximum 
evaluation for Diagnostic Code 5280.  See 38 C.F.R. Part 4, 
Diagnostic Code 5280.  Considering Diagnostic Code 5284, the 
appellant does not have a foot injury; rather, he has a toe 
injury.  If rated on par with a foot injury, the disorder 
would be no more than slight.  See 38 C.F.R. Part 4, 
Diagnostic Code 5284.  In the January 1997 VA examination 
report, the VA examiner stated that the appellant ambulated 
without a limp.  Additionally, the appellant reported that he 
had no residual complaints at the time of that VA 
examination.  Such findings as to the appellant's residuals 
of left great toe fracture are indicative of no more than a 
10 percent disability evaluation.

In making the determination that the appellant's fracture, 
left great toe, is no more than 10 percent disabling, the 
Board has specifically considered the guidance of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, Diagnostic Codes 
5171, 5280, and 5284 are not predicated on loss of range of 
motion, and thus DeLuca does not apply to the appellant's 
claim for an increased evaluation for fracture, left great 
toe.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Additionally, although VA examiners have noted that the 
appellant has limitation of motion of the left great toe, 
there are no Diagnostic Codes which address limitation of 
motion of the toe.

The Board is aware that the appellant has been diagnosed with 
degenerative joint disease of the left great toe based upon 
x-ray findings.  Under Diagnostic Codes 5003 and 5010, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5010 (1999). As noted above, there are no 
Diagnostic Codes that address limitation of motion of the 
toes, and thus Diagnostic Codes 5003 and 5010 would not be 
applicable in granting an evaluation in excess of 10 percent.  
See id.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his fracture, left great toe, was 
worse than the noncompensable evaluation, he was correct, and 
the hearing officer granted him a 10 percent evaluation.  To 
the extent that he has implied that an evaluation in excess 
of 10 percent is warranted, the medical findings do not 
support the allegation.  The Board has considered the 
evidence in full and finds that the preponderance of the 
evidence establishes that the appellant does not have any 
more than slight functional impairment of the left foot 
related to the residuals of the fracture to the left great 
toe.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  The appellant is already at the 
minimum compensable evaluation for the foot.  See 38 C.F.R. § 
4.59 (1999).  In essence, there is periarticular pathology 
productive of painful motion warranting the minimum 
compensable evaluation assignable for the joint.  The 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 
1991).  

II.  Service connection

The Board notes that the October 1997 supplemental statement 
of the case, the hearing officer stated that the appellant 
had not submitted a timely appeal as to the claim for service 
connection for residuals of a head injury.  The Board 
disagrees.  Although the VA Form 9, Appeal to the Board of 
Veterans' Appeals, that the appellant submitted at the time 
of his December 1996 RO hearing did not address residuals of 
a head injury, the appellant testified on this issue at the 
RO hearing on that date.  The transcript of the hearing is of 
record, and the Board finds that such written documentation 
fulfills the requirements of a timely substantive appeal.  
38 C.F.R. § 20.302(b) (1999).  Thus, that issue is on appeal 
and properly before the Board.

The appellant states that he sustained a head injury in 
service while playing football.  He alleges that he has 
developed long-term memory loss as a result of the head 
injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that he sustained his head 
injury under combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.

The appellant's service medical records ereflect history of 
head injury.  He underwent a VA examination in January 1997.  
He reported that he had sustained a head injury in service, 
to include a concussion.  He stated that he felt his memory 
was mildly impaired from it.  The VA examiner stated that 
upon examination, the appellant was bright, awake, and alert 
and fully oriented with higher cortical function.  Cranial 
nerves II through XII were intact.  The VA examiner stated 
that the appellant did not have any evidence of higher 
cortical dysfunction or memory loss.

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for residuals of a head 
injury is not well grounded.  See Caluza, 7 Vet. App. 498.  
The appellant has alleged that he sustained a head injury, 
which resulted in a concussion and has resulted in long-term 
memory loss.  While there is evidence that he did, in fact, 
sustain a head injury in service, he is not competent to 
state that he had a concussion or that he currently has long-
term memory loss as a result of the head injury, as that 
requires a medical opinion.  No medical professional has 
entered a diagnosis as to residuals from a head injury.  In 
fact, in the January 1997 examination report, the VA examiner 
stated that the appellant did not have any evidence of higher 
cortical dysfunction or memory loss.  Thus, the appellant has 
not brought forth competent evidence of a current residuals 
from a head injury.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  Because the appellant has not submitted any 
evidence of current residuals of a head injury, the Board 
must deny it as not well grounded.  Id.; see also Caluza, 
7 Vet. App. 498.

Although the appellant has stated that he currently has long-
term memory loss as a result of the head injury, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  The appellant's 
own, unsupported opinion does not give rise to a well-
grounded claim.  Id.  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1996.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  



ORDER

An evaluation in excess of 20 percent for right shoulder 
degenerative joint disease, impingement syndrome, is denied.

An evaluation in excess of 20 percent for left shoulder 
degenerative joint disease, impingement syndrome, is denied.

An evaluation in excess of 20 percent for degenerative joint 
disease, cervical spine, is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease, lumbar spine, is denied.

An evaluation in excess of 10 percent for postoperative 
meniscal tear, left knee with degenerative joint disease is 
denied.

An evaluation in excess of 10 percent for fracture, left 
great toe, is denied.

Service connection for residuals of head injury is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

